ALLOWANCE
Response to Amendment
The applicant’s amendment filed 12/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2021 were filed and are being considered by the examiner.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shannon Lam (Atty Reg No 65,614) on 02/08/2022.
The application has been amended as follows: 

Ckaim 21. (Currently Amended) A mirror assembly comprising:
a housing portion;
a circular mirror coupled with the housing portion;
a light path positioned along at least a portion of a circumferential region on a periphery of the mirror;
 along the light path;
a proximity sensor positioned within the circumferential region, the proximity sensor configured to generate a signal indicative of a user within a predetermined distance from the proximity sensor, the proximity sensor comprising a light emitter and a receiver; 
an arcuate cover member covering the proximity sensor, the cover member positioned on a vertical axis bisecting a top of the mirror and a bottom of the mirror, and the cover member comprising a light transmissive material; and
an electronic processor configured to generate an electronic signal to the first light source and the second light source for emitting light when the user is within the predetermined distance from the proximity sensor.

Claim 32. (Currently Amended) A mirror assembly comprising:
a base at a bottom of the mirror assembly;
a housing portion;
a shaft extending between the base and the housing portion;
a mirror coupled with the housing portion;
a light path positioned around at least a portion of a periphery of the mirror;
a first light source configured to emit light in a first direction around [[a]]the periphery of the mirror; 
the periphery of the mirror[[.]];
a proximity sensor positioned at a top region of the periphery of the mirror and between the first light source and the second light source, the proximity sensor configured to generate a signal indicative of a user is within a predetermined distance from the proximity sensor; and
an electronic processor configured to generate an electronic signal to the first light source and the second light source for emitting light when the user is within the predetermined distance from the proximity sensor.

Claim 38. (Currently Amended) A mirror assembly comprising:
a housing portion;
a mirror coupled with the housing portion;
a light path positioned around at least a portion of a periphery of the mirror;
a first light source and a second light source configured to emit light;
a proximity sensor positioned at the periphery of the mirror and between the first light source and the second light source, the proximity sensor configured to generate a signal indicative of a user within a predetermined distance from the proximity sensor; 
a heat dissipating structure configured to support the proximity sensor and the first and second light sources; and
first light source and the second light source for emitting light when the user is within the predetermined distance from the proximity sensor.

	Claim 41. (New) The mirror assembly of Claim 21, wherein light emitted from the first and second light sources is distributed at a substantially constant level of illumination along a length of the light path.

	Claim 42. (New) The mirror assembly of Claim 32, wherein light emitted from the first and second light sources is distributed at a substantially constant level of illumination along a length of the light path.
	
	Claim 43. (New) The mirror assembly of Claim 38, wherein light emitted from the first and second light sources is distributed at a substantially constant level of illumination along a length of the light path.

Reasons for Allowance
Claim(s) 21-43 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
In regard to claim 21, the prior art taken as a whole does not show nor suggest a mirror assembly comprising a housing portion, a circular mirror coupled with the housing portion, a light path positioned along at least a portion of a circumferential region on a periphery of the mirror, a first light source and a second light source as specifically called for the claimed combinations.
The closest prior art, Lev et al (US 2005/0068646 A1), does not include a light path positioned along at least a portion of a circumferential region on a periphery of the mirror, a first light source and a second light source configured to emit light along the light path and that the proximity sensor configured to generate a signal indicative of a user within a predetermined distance from the proximity sensor, the proximity sensor comprising a light emitter and a receiver as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lev et al reference in the manner required by the claims. 
To clarify the allowance of claim 21, the applicant claims a combination of elements not provided for the in the prior art (it should be noted the priority date of the application reaches back to 03/08/2012). Of most importance, the proximity sensor of Lev et al is not disposed in the manner as specifically claimed by the applicant—mainly, the proximity sensor is required to be disposed under a cover that bisection both the top Lev et al, the sensor is disposed under the mirror. Further details, such as the composition of the sensor and placement of the light sources is not taught.  
In regard to claim 32, the prior art taken as a whole does not show nor suggest a mirror assembly comprising a base at a bottom of the mirror assembly, a housing portion, a shaft extending between the base and the housing portion, a mirror coupled with the housing portion, a light path positioned around at least a portion of a periphery of the mirror, a first light source configured to emit light in a first direction around the periphery of the mirror, a second light source configured to emit light in a second direction around the periphery of the mirror, a proximity sensor positioned at a top region of the periphery of the mirror and between the first light source and the second light source, the proximity sensor configured to generate a signal indicative of a user is within a predetermined distance from the proximity sensor, and an electronic processor configured to generate an electronic signal to the first light source and the second light source for emitting light when the user is within the predetermined distance from the proximity sensor as specifically called for the claimed combinations.
The closest prior art, Lev et al (US 2005/0068646 A1), does not include a shaft extending between the base and the housing portion, a light path positioned around at least a portion of a periphery of the mirror, a first light source configured to emit light in a first direction around the periphery of the mirror, a second light source configured to emit light in a second direction around the periphery of the mirror, a proximity sensor positioned at a top region of the periphery of the mirror and between the first light source and the second light source as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lev et al reference in the manner required by the claims. 
To clarify the allowance of claim 32, the claim specifically recites that the proximity sensor is disposed between the first and second light sources—there is no reasonable modification of Lev et al that could properly reject this claim. The proximity sensor is positioned behind the mirror, and would require undue reconstruction to relocate the sensor as claimed.
In regard to claim 38, the prior art taken as a whole does not show nor suggest a mirror assembly comprising a housing portion, a mirror coupled with the housing portion, a light path positioned around at least a portion of a periphery of the mirror, a first light source and a second light source configured to emit light, a proximity sensor positioned at the periphery of the mirror and between the first light source and the second light source, the proximity sensor configured to generate a signal indicative of a user within a predetermined distance from the proximity sensor, a heat dissipating structure configured to support the proximity sensor and the first and second light sources, and an electronic processor configured to generate an electronic signal to the first light source and the second light source for emitting light when the user is within the predetermined distance from the proximity sensor as specifically called for the claimed combinations.
The closest prior art, Lev et al (US 2005/0068646 A1), does not include a light path positioned around at least a portion of a periphery of the mirror, a first light source and a second light source configured to emit light, a proximity sensor positioned at the periphery of the mirror and between the first light source and the second light source as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lev et al reference in the manner required by the claims. 
To clarify the allowance of claim 38, the grounds for allowance are the same as claim 32—the Examiner has no motivation to rearrangement the proximity sensor and light sources of Lev et al as claimed. (In regard to the “heat dissipating structure”, the Examiner is not allowing on these grounds, as this is a broad limitation—clearly all the elements are mounted on some structure that inherently dissipates heat. However, under a narrow interpretation, this is not explicitly taught by Lev et al.) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875